                                            Case 4:19-cv-07497-DMR Document 33 Filed 07/20/20 Page 1 of 17




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SALVARE LA VITA WATER, LLC,                      Case No. 19-cv-07497-DMR
                                   8                     Plaintiff,
                                                                                             ORDER ON DEFENDANTS' MOTION
                                   9              v.                                         TO DISMISS
                                  10        CRAZY BOTTLING COMPANY, LLC, et                  Re: Dkt. No. 16
                                            al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Salvare La Vita Water, LLC (“Vita Water”) filed this case on November 14, 2019.

                                  14   [Docket No. 1 (“Compl.”).] Defendants Crazy Bottling Company, LLC (“Crazy Bottling”) and

                                  15   Famous Mineral Water Company, LP (“Famous Water”) move to dismiss the complaint for lack of

                                  16   personal jurisdiction, pursuant to Federal Rule of Civil Procedure 12(b)(2). [Docket Nos. 16

                                  17   (“Mot.”), 27 (“Reply”).] Vita Water timely opposed. [Docket No. 26 (“Opp.”).] The parties also

                                  18   filed supplemental briefing as ordered by the court. [Docket Nos. 31 (“Pltf. Supp. Br.”); 32 (“Def.

                                  19   Supp. Br.”).] The court has determined that this matter is appropriate for resolution without oral

                                  20   argument pursuant to Civil Local Rule 7-1(b).

                                  21           For the reasons stated below, the court grants Defendants’ motion.

                                  22   I.      BACKGROUND

                                  23           Vita Water is a California limited liability company that sells bottled water products to stores

                                  24   and companies. Compl. ¶¶ 4, 12. Shakiri Niazi is Vita Water’s founder and CEO. [Docket No. 26-

                                  25   1, Declaration of Shakiri Niazi in Opposition to Motion to Dismiss (“Niazi Decl.”) ¶ 1.] Famous

                                  26   Water is a commercial water supplier, while Crazy Bottling is a water bottling company. [Docket

                                  27   No. 16-1, Declaration of Scott Elder in Support of Motion to Dismiss (“Elder Decl.”) ¶¶ 2-3.] Both

                                  28   Defendants are located in Mineral Wells, Texas. Id. ¶ 4. Defendants are not incorporated in
                                         Case 4:19-cv-07497-DMR Document 33 Filed 07/20/20 Page 2 of 17




                                   1   California nor do they have subsidiaries or branch offices in this state. Id. ¶¶ 5, 8. None of

                                   2   Defendants’ officers, directors, or employees reside or are domiciled in California. Id. ¶¶ 6-7.

                                   3   Defendants do not target their advertising specifically toward California or advertise in California

                                   4   publications. Id. ¶ 10. Defendants sell Crazy Water in stores in multiple states, but not in California.

                                   5   Id. ¶ 12. Although they sell products through their website, the website is not directed at any state

                                   6   in particular. Id. ¶ 13.

                                   7           In 2018, Apple, Inc. (“Apple”) was Vita Water’s largest customer. Compl. ¶ 12; Niazi Decl.

                                   8   ¶ 4. After Vita Water and Apple had engaged in business together for several years, Apple requested

                                   9   that Vita Water convert its product so that it would be sold in glass bottles with aluminum caps,

                                  10   rather than the plastic bottles with plastic caps that Vita Water had been using. Compl. ¶ 13. As

                                  11   Vita Water could not find a bottler in California that could accommodate the request, Vita Water

                                  12   began searching for a suitable bottler and found Famous Water, which could supply the water, and
Northern District of California
 United States District Court




                                  13   Crazy Bottling, which could supply the requested containers. Id. ¶ 13; see Niazi Decl. ¶ 6. In

                                  14   December 2018, Niazi began communicating with Defendants’ representatives Scott and Carol

                                  15   Elder. Niazi Decl. ¶ 7. Niazi told those individuals that Vita Water is a “small brand in CA only”

                                  16   and that it was looking for a long-term partner. See id.; see also id., Ex. A. According to Niazi,

                                  17   Scott and Carol Elder said that they would only be interested in fulfilling the request if Vita Water

                                  18   could commit to purchasing quantities that would exceed $1 million in retail sales annually. Id. ¶

                                  19   8. Niazi represented that Vita Water could commit to making the required purchases. Id.

                                  20           From December 2018 through February 2019, Vita Water and Defendants worked together

                                  21   to fulfill the initial order for Apple and discussed details regarding the selection of bottles and labels.

                                  22   Niazi Decl. ¶ 9; see id, Ex. B. The final label design included the “CA CRV” (California Cash

                                  23   Redemption Value) labeling that is required to sell bottled water in California. Id. ¶ 9; id., Ex. C.

                                  24   Niazi avers that Defendants knew that the bottled water would be shipped to California and sold to

                                  25   customers in this state and even assisted Vita Water in finding a shipper. Id. ¶ 10; see id. Ex. D.

                                  26   Prior to Vita Water purchasing any water, Famous Water provided test results that showed the water

                                  27   was fit for consumption. Compl. ¶ 15.

                                  28           Vita Water and Defendants discussed the terms of a written contract and exchanged several
                                                                                           2
                                           Case 4:19-cv-07497-DMR Document 33 Filed 07/20/20 Page 3 of 17




                                   1   drafts of proposed contracts. Compl. ¶ 15; Niazi Decl. ¶ 11. Defendants sent Vita Water a proposed

                                   2   contract that contemplated a 24-month term during which Defendants would be Vita Water’s sole

                                   3   supplier. Niazi Decl. ¶ 11; id., Ex. E. In December 2018, Niazi flew to Mineral Wells to discuss

                                   4   the potential business arrangement between the parties. Niazi Decl. ¶ 14. After the meeting, Carol

                                   5   Elder sent Niazi a text message, stating: “Your brand will find a good home with Crazy water and

                                   6   people will know the difference. I look forward to working with you for years to come.” Id.; see

                                   7   id., Ex. H. On February 5, 2019, Niazi sent Defendants an email stating, “I’m looking for a long

                                   8   term relationship and do want a long term contract in place.” Id., Ex. G. On February 8, 2019, Scott

                                   9   Elder told Niazi in an email, “[F]or us to realize a benefit of this agreement we need to have

                                  10   assurances that you will be with us at least 2 years.” Id., Ex. F. Ultimately, the parties did not sign

                                  11   a written contract and proceeded on a purchase-order basis for the initial shipment. Id. ¶ 11; see

                                  12   also Elder Decl. ¶ 18.
Northern District of California
 United States District Court




                                  13          In February 2019, the initial order of 84,000 bottles was delivered to a warehouse in

                                  14   Hayward, California.1 Niazi Decl. ¶ 17. The shipment was distributed to Apple shortly after. Id.

                                  15   On February 19, 2019, Apple notified Vita Water that there were brown-orange particles floating in

                                  16   the glass water bottles it had received. Compl. ¶ 16; Niazi Decl. ¶ 18. Niazi contacted Defendants

                                  17   about the issue. Defendants claimed the particles were “flaking from minerals” and that the water

                                  18   was safe to drink. Compl. ¶ 17; Niazi Decl. ¶ 18. Despite that representation, Apple had several

                                  19   bottles of the water tested, and the results showed that the particles were not minerals, but were

                                  20   rather biofilms that contained hyphal fragments, yeast-like cells, and live protozoa. Compl. ¶ 18;

                                  21   see Niazi Decl. ¶¶ 18-21. Vita Water also had the water tested, and the initial test indicated that the

                                  22   “plate” count in the water was over three times the acceptable levels for drinking water. Compl. ¶

                                  23   20. Subsequent tests revealed similar results as the tests ordered by Apple. Id. As a result of the

                                  24   alleged water contamination, Apple canceled its contract with Vita Water. Compl. ¶ 19. Vita Water

                                  25   recalled all the bottled water it had purchased from Defendants. Id. ¶ 19. According to Vita Water,

                                  26
                                  27   1
                                         Niazi states that “Defendants shipped [the] initial order” while S. Elder represents that Vita Water
                                  28   was “responsible for working with a shipping company and arranging the shipment of the product
                                       to California.” See Niazi Decl. ¶ 17; Elder Decl. ¶ 17.
                                                                                          3
                                             Case 4:19-cv-07497-DMR Document 33 Filed 07/20/20 Page 4 of 17




                                   1   Defendants refused to assist with the recall and rejected the lab results without conducting their own

                                   2   testing. Id.

                                   3            Vita Water brings claims for breach of contract; breach of the implied warranty of

                                   4   merchantability; breach of the implied warranty of merchantability for food; negligence – recall;

                                   5   negligence; and unfair business practices under California Business and Professions Code § 17200.

                                   6            Jurisdiction is based on diversity.

                                   7   II.      LEGAL STANDARD FOR 12(B)(2) MOTIONS

                                   8            “Where . . . there is no applicable federal statute governing personal jurisdiction, the district

                                   9   court applies the law of the state in which the district court sits.” Yahoo! Inc. v. La Ligue Contre Le

                                  10   Racisme Et L’Antisemitisme, 433 F.3d 1199, 1205 (9th Cir. 2006). Because California’s long-arm

                                  11   statute allows a court to exercise personal jurisdiction to the extent permitted by the Due Process

                                  12   Clause of the United States Constitution, “the jurisdictional analyses under state law and federal due
Northern District of California
 United States District Court




                                  13   process are the same.” Id.; see also Cal. Civ. Proc. Code § 410.10 (“A court of this state may

                                  14   exercise jurisdiction on any basis not inconsistent with the Constitution of this state or of the United

                                  15   States.”). In a motion to dismiss for lack of personal jurisdiction, the non-moving party “bears the

                                  16   burden of establishing that jurisdiction is proper.” Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th

                                  17   Cir. 2008). Where, as here, a district court rules on a motion to dismiss without holding an

                                  18   evidentiary hearing, the non-moving party “need only demonstrate facts that if true would support

                                  19   jurisdiction over the defendant.”       Ballard v. Savage, 65 F.3d 1495, 1498 (9th Cir. 1995).

                                  20   “[U]ncontroverted allegations in the complaint must be taken as true . . . [and] [c]onflicts between

                                  21   parties over statements contained in affidavits must be resolved in the plaintiff’s favor.”

                                  22   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004).

                                  23   III.     DISCUSSION

                                  24            Personal jurisdiction may be either general or specific. Bristol-Myers Squibb Co. v. Sup. Ct.

                                  25   Cal., San Francisco Cty., 137 S. Ct. 1773, 1780 (2017). “For an individual, the paradigm forum for

                                  26   the exercise of general jurisdiction is the individual’s domicile; for a corporation, it is an equivalent

                                  27   place, one in which the corporation is fairly regarded as at home.” Goodyear Dunlop Tires

                                  28   Operations, S.A. v. Brown, 564 U.S. 915, 924 (U.S. 2011). Vita Water does not assert nor do the
                                                                                           4
                                           Case 4:19-cv-07497-DMR Document 33 Filed 07/20/20 Page 5 of 17




                                   1   pleadings support the existence of general jurisdiction over either Defendant. Accordingly, the only

                                   2   issue is whether the court may exercise specific jurisdiction over Defendants.

                                   3            Where a party is not subject to general jurisdiction, due process requires that a defendant

                                   4   have “certain minimum contacts with it such that the maintenance of the suit does not offend

                                   5   traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310,

                                   6   316 (1945) (internal quotations omitted). The Ninth Circuit uses a three-part test to analyze whether

                                   7   a party’s “minimum contacts” comport with the doctrine articulated in International Shoe:

                                   8                   (1) The non-resident defendant must purposefully direct his activities or
                                                       consummate some transaction with the forum or resident thereof; or
                                   9                   perform some act by which he purposefully avails himself of the privilege
                                  10                   of conducting activities in the forum, thereby invoking the benefits and
                                                       protections of its laws;
                                  11
                                                       (2) the claim must be one which arises out of or relates to the defendant’s
                                  12                   forum-related activities; and
Northern District of California
 United States District Court




                                  13                   (3) the exercise of jurisdiction must comport with fair play and substantial
                                                       justice, i.e. it must be reasonable.
                                  14
                                       Schwarzenegger, 374 F.3d at 802. “The plaintiff bears the burden of satisfying the first two prongs
                                  15
                                       of the test.” Id. (citing Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990)). If the plaintiff meets
                                  16
                                       its burden on the first two prongs, “the burden then shifts to the defendant to ‘present a compelling
                                  17
                                       case’ that the exercise of jurisdiction would not be reasonable.” Id. (quoting Burger King Corp. v.
                                  18
                                       Rudzewicz, 471 U.S. 462, 476-78 (1985)). If any of the three factors are not met, “jurisdiction in
                                  19
                                       the forum would deprive the defendant of due process of law.” Omeluk v. Langsten Slip &
                                  20
                                       Batbyggeri A/S, 52 F.3d 267, 270 (9th Cir. 1995).
                                  21
                                                A.     Purposeful Availment
                                  22
                                                While courts often use the term “purposeful availment” to describe the first prong of the
                                  23
                                       three-part test, “purposeful availment” and “purposeful direction” are two distinct standards with
                                  24
                                       unique requirements. Schwarzenegger, 374 F.3d at 802. In its opposition, Vita Water relied on the
                                  25
                                       Calder effects test that is applied in tort cases. However, the Calder effects test is generally reserved
                                  26
                                       for intentional torts.2 See Holland Am. Line Inc. v. Wartsila N. Am., Inc, 485 F.3d 450, 460 (9th
                                  27

                                  28   2
                                           The court ordered supplemental briefing requiring Vita Water to address personal jurisdiction
                                                                                       5
                                         Case 4:19-cv-07497-DMR Document 33 Filed 07/20/20 Page 6 of 17




                                   1   Cir. 2007) (“[I]t is well established that the Calder test applies only to intentional torts, not to . . .

                                   2   breach of contract and negligence claims.”). In this case, Vita Water alleges breach of contract and

                                   3   negligence claims, which are properly analyzed under the purposeful availment authorities. Id.

                                   4           The requirement of purposeful availment ensures “that a defendant will not be hailed into a

                                   5   jurisdiction solely as a result of random, fortuitous, or attenuated contacts, or of the unilateral

                                   6   activity of another party or third person.” Burger King, 471 U.S. at 475. In deciding this prong, the

                                   7   court considers “whether the defendant’s contacts with the forum are attributable to his own actions

                                   8   or are solely the actions of the plaintiff.” Roth v. Garcia Marquez, 942 F.2d 617, 621 (9th Cir.

                                   9   1991). Sufficient contacts exist where a defendant “performed some type of affirmative conduct

                                  10   which allows or promotes the transaction of business within the forum state.” Picot v. Weston, 780

                                  11   F.3d 1206, 1212 (9th Cir. 2015) (quotations omitted). “[A] contract alone does not automatically

                                  12   establish minimum contacts in the plaintiff’s home forum.” Boschetto, 539 F.3d at 1017.
Northern District of California
 United States District Court




                                  13           Burger King, the precedential authority on purposeful availment, looked at four primary

                                  14   factors relevant to this prong: (1) prior negotiations between the parties; (2) contemplated future

                                  15   consequences; (3) the terms of the contract; and (4) the parties’ actual course of dealing. 471 U.S.

                                  16   at 479. Courts consider these factors holistically to determine whether, on balance, an out-of-state

                                  17   defendant purposefully availed itself of the privileges of conducting business in the forum state.

                                  18   See LocusPoint Networks, LLC v. D.T.V., LLC, Case No. 14-cv-1278-JSC, 2014 WL 3836792, at

                                  19   *8 (N.D. Cal. Aug. 1, 2014) (finding the purposeful availment requirement was met where three

                                  20   factors favored the plaintiff and one was neutral).

                                  21           1.      Prior Negotiations

                                  22           The first factor looks at where and how the parties conducted their negotiations. “[I]f the

                                  23   defendant directly solicits business in the forum state, the resulting transactions will probably

                                  24   constitute the deliberate transaction of business invoking the benefits of the forum state’s laws.”

                                  25   Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 840 (9th Cir. 1986); see also Burger

                                  26   King, 471 U.S. at 479-80 (finding that it was “presumptively reasonable” for the defendant to be

                                  27

                                  28
                                       under the “purposeful availment” analysis.
                                                                                           6
                                           Case 4:19-cv-07497-DMR Document 33 Filed 07/20/20 Page 7 of 17




                                   1   subject to personal jurisdiction in Florida because he “deliberately reached out” to negotiate with a

                                   2   Florida corporation (alterations and quotation marks omitted)). Similarly, conducting negotiations

                                   3   or executing a contract within the forum state will support a finding of purposeful availment. See

                                   4   LocusPoint Networks, 2014 WL 3836792. Conversely, “[w]hen a California business seeks out

                                   5   purchasers in other states and deals with them by out-of-state agents or by interstate mail and

                                   6   telephone, it is not entitled to force the customer to come to California to defend an action on the

                                   7   contract.” Roth, 942 F.2d at 621–22 (alterations and quotations omitted).

                                   8          With respect to the parties’ prior negotiations, Vita Water argues that “Defendants knew

                                   9   they were dealing with a California wholesaler for a long-term contract serving California customers

                                  10   only.” Pltf. Supp. Br. at 5. Vita Water also points to Defendants’ statement that they would only

                                  11   be interested in entering business with Vita Water if Vita Water could commit to purchasing

                                  12   quantities of bottled water exceeding $1 million in annual retail sales, and that Vita Water made that
Northern District of California
 United States District Court




                                  13   commitment. Id. Defendants respond that, although the parties discussed a long-term relationship,

                                  14   they did not enter into a written contract to that effect and the parties agreed to proceed under a

                                  15   purchase-order basis. Def. Supp. Br. at 3. In an email dated February 5, 2019, Scott Elder told

                                  16   Niazi: “Regarding the contract, the version sent back is not worth negotiating, as the contract has

                                  17   been severely slanted for your protection but not with protection for us. . . . [I]t is clear you are

                                  18   wanting flexibility and are not looking for a long term relationship, so that is fine, we will proceed

                                  19   without a contract.” Niazi Decl., Ex. G.

                                  20          Vita Water relies primarily on two authorities to support its position. First, in Flynt Distrib.

                                  21   Co. v. Harvey, 734 F.2d 1389 (9th Cir. 1984), a California distributing company (“Flynt”) entered

                                  22   into a distribution agreement with several publishing entities in New York. Id. at 1392. Under the

                                  23   agreement, Flynt became the nationwide distributor for the publishing entities that were signatories

                                  24   to the agreement.3 When a contract dispute arose between the parties, Flynt sued the publishing

                                  25   entities in California and the defendants moved to dismiss based on lack of personal jurisdiction.

                                  26
                                       3
                                  27     A separate portion of the opinion addresses whether the non-signatories were also subject to
                                       personal jurisdiction; however, that analysis relies on the alter ego theory of liability, which is not
                                  28   an issue in this case.

                                                                                         7
                                         Case 4:19-cv-07497-DMR Document 33 Filed 07/20/20 Page 8 of 17




                                   1   The Ninth Circuit found that personal jurisdiction existed over the signatories even though they

                                   2   were all nonresidents of California and their “only contact with the forum state [arose] out of the

                                   3   distribution agreement.” Id. Second, in Haisten v. Grass Valley Medical Reimbursement Fund,

                                   4   Ltd., 784 F.2d 1392 (9th Cir. 1986), a group of California doctors set up an indemnity insurance

                                   5   fund in the Cayman Islands that was financed through premiums paid by the doctors. A patient later

                                   6   brought a malpractice claim against one of the doctors covered by the fund and was awarded a

                                   7   judgment. Id. at 1396. When the doctor declared bankruptcy, the then-deceased plaintiff’s estate

                                   8   sued the Cayman Island fund under California law, which requires an insurer to pay for judgment

                                   9   obligations incurred by a bankrupt insured. Id. The California district ruled in favor of the estate

                                  10   and the defendant fund appealed on the basis that it was not subject to personal jurisdiction in

                                  11   California. Id. The Ninth Circuit rejected this argument, finding that the fund’s activity was

                                  12   “purposefully directed” to the California insurance market, and that the effect of its actions in
Northern District of California
 United States District Court




                                  13   California “was not only foreseeable, it was contemplated and bargained for.” Id. at 1398.

                                  14          Vita Water argues that, similar to Flynt, Defendants’ contacts at issue here arise out of

                                  15   Defendants’ agreement to provide products to Vita Water that would be distributed to California

                                  16   customers. Opp. at 5; Pltf. Supp. Br. at 5. However, Flynt is distinguishable. First, as noted by

                                  17   Defendants, Flynt was decided before Burger King, which is the leading Supreme Court authority

                                  18   on purposeful availment. Therefore, Flynt’s precedential value with respect to purposeful availment

                                  19   is questionable. Second, in finding that the exercise of personal jurisdiction was warranted, the

                                  20   Ninth Circuit relied primarily on the fact that the defendants intended their products to be sold in

                                  21   California: “[I]f sale of a product arises from efforts of a manufacturer or distributor to serve the

                                  22   market in other states, it is reasonable to subject the manufacturer to suit in one of those states.” 734

                                  23   F.2d at 1393 (citing World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)). Here,

                                  24   by contrast, nothing in the pleadings or the parties’ affidavits shows an effort by Defendants to serve

                                  25   a California market. Defendants do not have subsidiaries or offices in California; none of their

                                  26   officers, directors, or employees reside or are domiciled in this state; and Defendants do not contract

                                  27   with anyone in California to distribute products on their behalf. Elder Decl. ¶¶ 5-7. Defendants do

                                  28   not target California through advertisements, nor do they sell Crazy Water to stores in this state. Id.
                                                                                          8
                                           Case 4:19-cv-07497-DMR Document 33 Filed 07/20/20 Page 9 of 17




                                   1   ¶¶ 10, 12. Defendants did not solicit business from Vita Water, as Vita Water admits it initiated

                                   2   contact with Defendants. See Compl. ¶ 13. At most, the evidence shows that Defendants knew that

                                   3   Vita Water is a California company and that its products would be primarily sold to California

                                   4   consumers.4 However, “[t]he foreseeability of causing injury in another state is not a sufficient basis

                                   5   on which to exercise jurisdiction.” Gray & Co. v. Firstenberg Mach. Co., 913 F.2d 758, 760 (9th

                                   6   Cir. 1990) (finding that personal jurisdiction did not exist over a defendant seller who knew the

                                   7   plaintiff lived in Oregon and would use the product in that state); Richardson v. Harbour Grp. Indus.

                                   8   Inc., 51 F.3d 282 (9th Cir. 1995) (“The mere fact that the plaintiff performs the contract in California

                                   9   cannot serve as a basis for jurisdiction over the defendant, which turns on the latter’s activity.”

                                  10   (emphasis in original)). For these reasons, Flynt is not persuasive in this case.

                                  11          Haisten is also distinguishable. First, Haisten applied the Calder effects test that usually

                                  12   governs in tort cases under the “purposeful direction” analysis. See 784 F.2d at 1399. The Ninth
Northern District of California
 United States District Court




                                  13   Circuit reasoned that insurance claims were similar to products liability actions because “the state

                                  14   has a manifest interest in providing its residents with a forum for reaching insurance companies who

                                  15   refuse to honor legitimate claims.” Id. It found that the “purposeful direction” test was particularly

                                  16   appropriate in actions against companies that indemnify personal injury liability because those

                                  17   actions “implicate the safety of the state’s residents.” Id. Accordingly, Haisten’s analysis relied on

                                  18   the tort-like nature of insurance actions. See Roth, 942 F.2d at 621 (construing Haisten as a tort

                                  19   case). There are not comparable considerations in this contract case that would favor applying the

                                  20   “purposeful direction” test. In fact, the Ninth Circuit has explicitly distinguished Haisten in cases

                                  21   involving contract claims. See McGlinchy v. Shell Chem. Co., 845 F.2d 802, 817 (9th Cir. 1988)

                                  22   (“[U]nlike in Calder or Haisten, in this case personal jurisdiction is sought on a contract claim, not

                                  23   on a tort claim.”). Second, Haisten noted that the fund was structured to “deliberately . . . avoid

                                  24   California insurance regulations” even while it was funded exclusively by and solely benefited

                                  25   Californian doctors. Haisten, 784 F.2d at 1395, 1398. In addition, the insurance agreement

                                  26
                                  27
                                       4
                                         Defendants contend that they did not know the identities of any of Vita Water’s customers and
                                       were unaware that Vita Water intended to sell its products to a California consumer. Elder Decl. ¶
                                  28   20. However, even assuming that Defendants knew that Vita Water sells only within California,
                                       there is no evidence that they made a specific effort to serve the California market.
                                                                                         9
                                           Case 4:19-cv-07497-DMR Document 33 Filed 07/20/20 Page 10 of 17




                                   1   “explicitly concerned the indemnification of California physicians against liability solely under

                                   2   California malpractice law.” Id. at 1398 (emphasis in original). Since all of the fund’s actions

                                   3   related to activity in California, the court found that the fund’s activity was purposefully directed

                                   4   toward the California insurance market. Id. By contrast here, as explained above, none of

                                   5   Defendants’ actions show an intent to serve a California market specifically.

                                   6           Gray, cited by Defendants, provides a more analogous situation with respect to its analysis

                                   7   of the parties’ negotiations and transaction. There, the plaintiff manufacturer (“Gray”) had a

                                   8   principal place of business in Oregon.5 913 F.2d at 758. Gray contracted an equipment seller in

                                   9   California to find a used filter. Id. The seller in turn identified a used filter for sale by a company

                                  10   in Illinois. Id. Gray purchased the filter and later determined it was defective. Id. The California

                                  11   seller and Illinois company refused to refund or replace the filter, and Gray replaced the filter at its

                                  12   own expense. Id. It then sued both out-of-state companies in Oregon. Id. On appeal from the
Northern District of California
 United States District Court




                                  13   district court’s entry of judgment against them, the defendants argued that the district court lacked

                                  14   personal jurisdiction over them. Id. at 759-60. The Ninth Circuit agreed. It noted that neither

                                  15   defendant had contacts with Oregon prior to the sale; they had not sought or done business in

                                  16   Oregon; and they did not have officers or agents in that state. Id. at 760. Their only contacts in

                                  17   relation to the sale consisted of responding to Gray’s solicitation for a filter, negotiating the sale

                                  18   over the phone, mailing the invoice to Gray, and receiving payment from Gray. Id. at 760-61. The

                                  19   court also found that there was not a formal written contract and the sale consisted entirely of a

                                  20   “routine exchange of an invoice and a purchase order.” Id. at 761. Accordingly, the court found

                                  21   that that the defendants’ contacts with Oregon were “insufficient in themselves to establish

                                  22   defendants have purposefully availed themselves of the benefits and protections of the forum’s

                                  23   laws.” Id.

                                  24           In this case, as in Gray, Defendants’ contacts with respect to the parties’ transaction consist

                                  25   entirely of the sale of products to a Californian entity. Defendants had not previously sought

                                  26
                                  27   5
                                         Oregon, like California, has a long-arm statute that confers personal jurisdiction to the extent
                                  28   permitted by due process. Therefore, the reasoning in that case applies in this case notwithstanding
                                       the difference in forum state.
                                                                                      10
                                         Case 4:19-cv-07497-DMR Document 33 Filed 07/20/20 Page 11 of 17




                                   1   business in California or established offices here. Elder Decl. ¶¶ 6-8. They did not have subsidiaries

                                   2   operating in California or sell water in Californian stores. Id. ¶¶ 5, 12. None of Defendants’ prior

                                   3   contacts show an intent to serve a California market. As in Gray, Defendants did not travel to

                                   4   California to negotiate. See also Long v. Authentic Athletix LLC, Case No. 16-cv-03129-JSC, 2016

                                   5   WL 6024591, at *4 (N.D. Cal. Oct. 14, 2016), aff’d, Case No. 18-17061, 2020 WL 1910724 (9th

                                   6   Cir. Apr. 20, 2020) (“The location of the negotiations does not support purposeful availment because

                                   7   [the defendant] never traveled to California to conduct any negotiations.”). Instead, like Gray, Vita

                                   8   Water solicited business from an out-of-state supplier who responded to its inquiry. The parties

                                   9   completed a one-time sale for which there was no formal written contract. See Gray, 913 F.2d at

                                  10   761. The transaction involved a “routine exchange of an invoice and a purchase order.” Id. As the

                                  11   court in Gray noted, the mere fact that injury in Oregon was foreseeable based on the plaintiff’s

                                  12   residence and receipt of the product there “does not in itself establish purposeful availment.” Id. at
Northern District of California
 United States District Court




                                  13   761; see also Dynamic Software Servs. v. Cyberbest Tech., Inc, Case No. 13-cv-04217 DMR, 2014

                                  14   WL 3373924, at *9 (N.D. Cal. July 9, 2014) (“[M]ere knowledge that the plaintiff is based in the

                                  15   forum state is insufficient to establish purposeful availment.”) (citations omitted).

                                  16          In sum, Gray largely supports Defendants’ position that they did not purposefully avail

                                  17   themselves of conducting business in California. However, Gray is not a perfect match for this case,

                                  18   since that court specifically noted the parties did not contemplate a “continuing relationship.” 913

                                  19   F.2d at 761. Here, by contrast, Vita Water argues that the parties’ negotiations evidence an intent

                                  20   to form a long-term relationship. This argument is addressed in the following section.

                                  21          2.      Contemplated Future Consequences

                                  22          With respect to the contemplated future consequences of the parties’ transaction, Vita Water

                                  23   argues that the parties intended their business relationship to continue after the initial delivery of

                                  24   84,000 bottles. Opp. at 6. For example, Vita Water informed Defendants that it was “looking for a

                                  25   long term relationship” and “want[s] a long term contract in place.” Niazi Decl., Ex. G. In turn,

                                  26   Carol Elder told Niazi that she “look[s] forward to working with you for years to come.” Id., Ex.

                                  27   H. Defendants also told Vita Water that they would “need to have assurances that will you be with

                                  28   us at least 2 years” in order to recognize a benefit from the agreement. Id., Ex. F. Vita Water asserts
                                                                                         11
                                         Case 4:19-cv-07497-DMR Document 33 Filed 07/20/20 Page 12 of 17




                                   1   that these communications evidence the parties’ intent to have a long-term business relationship

                                   2   following the initial delivery. Defendants respond that the parties did not formalize an agreement

                                   3   to a long-term relationship and explicitly agreed to proceed on an order-by-order basis.

                                   4          In evaluating this factor, courts have focused on whether the contract established “continuing

                                   5   relationships and obligations” between the parties. Burger King, 471 U.S. at 473. In Burger King,

                                   6   for example, the Supreme Court found that the defendant purposefully availed himself of Florida

                                   7   law by entering into a “carefully structured 20-year relationship that envisioned continuing and

                                   8   wide-reaching contacts with [the plaintiff] in Florida,” including “exacting regulation of [the

                                   9   defendant’s] business” from the plaintiff’s Florida headquarters. 471 U.S. at 479-80; see also

                                  10   LocusPoint Networks, 2014 WL 3836792 at *6 (finding that the parties’ “continuing obligations . .

                                  11   . were substantial and wide-reaching” because they “produced months of substantial coordination

                                  12   and joint effort”). By contrast, the Ninth Circuit found that there were no continuing obligations
Northern District of California
 United States District Court




                                  13   between the parties where the contract contemplated a single transaction for the sale of one item.

                                  14   Boschetto, 539 F.3d at 1017. The court noted that neither the complaint nor the plaintiff’s affidavit

                                  15   “point to any continuing commitments assumed by Defendants under the contract.” Id. Courts have

                                  16   also declined to find purposeful availment where the contract at issue “govern[ed] the placement of

                                  17   only a single employee for six months,” see Dynamic Software Servs., 2014 WL 3373924, at *8, or

                                  18   required limited on-going tech support relating to the purchase of computer equipment. See Nimbus

                                  19   Data Sys., Inc. v. Modus LLC, Case No. 14-cv-04192 NC, 2014 WL 7387200, at *5 (N.D. Cal. Dec.

                                  20   29, 2014). These cases show that the relevant “past and future consequences of the contractual

                                  21   agreement” are determined by reference to the agreement actually in place, not hypothetical future

                                  22   transactions between the parties. See Corp. Inv. Bus. Brokers v. Melcher, 824 F.2d 786, 789 (9th

                                  23   Cir. 1987).

                                  24          Here, it is undisputed that the parties did not formally commit to a long-term relationship.

                                  25   Although the parties exchanged drafts of a long-term contract, the agreement was never executed.

                                  26   In an email dated February 5, 2019, Scott Elder stated that “it is clear that you are wanting flexibility

                                  27   . . . [so] we will proceed without a contract.” Niazi Decl., Ex. G. The parties accordingly proceeded

                                  28   on a purchase-order basis for a single shipment of goods. Although it is unclear whether contract
                                                                                          12
                                         Case 4:19-cv-07497-DMR Document 33 Filed 07/20/20 Page 13 of 17




                                   1   negotiations would have continued if the initial shipment had been satisfactorily completed, the

                                   2   evidence shows that Defendants explicitly did not commit to ongoing obligations at the time of the

                                   3   shipment. Vita Water does not argue, nor is there evidence to support, that the parties entered into

                                   4   an oral contract that required continuing commitments by Defendants. Therefore, this situation is

                                   5   more similar to the one-time purchase order transaction completed in Gray.

                                   6           In sum, the parties’ discussions relating to possible future business transactions, none of

                                   7   which are formalized in a contract, do not evidence ongoing obligations by Defendants to conduct

                                   8   business in California. This factor weighs in favor of Defendants.

                                   9           3.      Terms of the Contract

                                  10           Although the parties did not enter into a formal written agreement, Vita Water submitted a

                                  11   draft contract that the parties exchanged in February 2019. See Docket No. 26-6. The draft included

                                  12   a forum-selection clause that would make Palo Pinto County in Texas the exclusive forum for claims
Northern District of California
 United States District Court




                                  13   arising under the parties’ agreement. Id. ¶ 21. Vita Water avers that it rejected the forum-selection

                                  14   clause and argues that Defendants’ agreement to proceed with the initial sale anyways shows that

                                  15   “Defendants were aware of and accepted the possibility of litigation in California.” Opp. at 7.

                                  16           Vita Water’s argument is not convincing. Even if Vita Water refused to sign an agreement

                                  17   with the forum-selection clause, the parties ultimately did not enter into a long-term contract.

                                  18   Defendants’ decision to proceed on an order-by-order basis does not establish its agreement to

                                  19   litigate disputes for a one-time sale in California. Further, Vita Water does not cite any case that

                                  20   found the omission of a forum-selection clause is relevant evidence for personal jurisdiction.

                                  21           Since there is no contract that evidences the parties’ intent to litigate in a specific forum, this

                                  22   factor is neutral.

                                  23           4.      Actual Course of Dealing

                                  24           With respect to the parties’ actual course of dealing, Vita Water asserts that “Defendants had

                                  25   significant involvement in making the first shipment of 84,000 water bottles to California.” Opp. at

                                  26   7. For example, Scott Elder connected Niazi to a shipping company to arrange for the shipment of

                                  27   bottles. Niazi Decl., Ex. D. In an email dated December 21, 2018, Carol Elder informed Niazi that

                                  28   she “[doesn’t] know California weight restrictions so you will need to decide if you want 56 or 70
                                                                                           13
                                         Case 4:19-cv-07497-DMR Document 33 Filed 07/20/20 Page 14 of 17




                                   1   case pallets.” Niazi Decl., Ex. J. Vita Water also cites Defendants’ participation in labeling the

                                   2   bottles with “CA CRV,” as required by California law. See Niazi Decl., Ex. C. It asserts that these

                                   3   actions show that Defendants “clearly understood California law applied to their business

                                   4   relationship” and therefore it is not unreasonable to require Defendants to litigate in this forum.

                                   5          Vita Water overstates Defendants’ involvement in these California-specific actions.

                                   6   Although Scott Elder connected Niazi to a shipping company that would complete the shipment to

                                   7   California, Vita Water does not argue nor does the evidence show that Defendants arranged the

                                   8   terms of the shipment. Instead, it appears that Defendants merely introduced Vita Water to a

                                   9   potential shipper. See Niazi Decl., Ex. D (Scott Elder wrote the shipper: “I am copying the customer

                                  10   in California on here directly so they can work with you on getting a quote for the shipping.”). Carol

                                  11   Elder’s statement that she “[doesn’t] know California weight restrictions” does not suggest she took

                                  12   responsibility for complying with California law; rather, she told Niazi to inform her of the correct
Northern District of California
 United States District Court




                                  13   number of pallets. With respect to Defendants’ participation in creating the bottle labels, it appears

                                  14   that the parties largely discussed size restrictions on the labels. See Niazi Decl., Ex. B. The final

                                  15   label does contain the CA CRV label, but there is no evidence that Defendants designed the label or

                                  16   intended to market the product in California. This is distinguishable from Seltzer Sister Bottling

                                  17   Co. v. Source Perrier, S.A., No. 90-cv-1468-MHP, 1991 WL 279273 (N.D. Cal. May 1, 1991),

                                  18   which is cited by Vita Water. In that case, the foreign defendant designed labels for its own product

                                  19   that intended to sell in California. See id. at *7. The court took this as evidence that the defendant

                                  20   purposefully availed itself of the privilege of doing business in California. Id. Here, by contrast,

                                  21   Defendants worked with Vita Water to provide labels for Vita Water’s product, using the

                                  22   specifications required by Vita Water. This shows only that Defendants cooperated in Vita Water’s

                                  23   efforts to comply with California law. See Picot, 780 F.3d at 1213 (“[T]he fact that a contract

                                  24   envisions one party discharging his obligations in the forum state cannot, standing alone, justify the

                                  25   exercise of jurisdiction over another party to the contract.”). Therefore, the parties’ actual course

                                  26   of conduct establishes that Defendants worked with Vita Water, a California customer, to

                                  27   accommodate Vita Water’s forum-specific needs. Defendants did not “invok[e] the benefits and

                                  28   protections” of California law because Defendants’ cited actions only benefited Vita Water. Id. at
                                                                                         14
                                         Case 4:19-cv-07497-DMR Document 33 Filed 07/20/20 Page 15 of 17




                                   1   475. This factor weighs in favor of Defendants.

                                   2          On balance, three of the four Burger King factors weighs in favor of Defendants and one is

                                   3   neutral. Under these circumstances, Vita Water has failed to meet its burden to show that

                                   4   Defendants purposefully availed themselves of the privilege of conducting business in California.

                                   5   Because Vita Water has not met the first prong of the specific jurisdiction test, it is unnecessary to

                                   6   examine Defendants’ forum-related activities or whether the exercise of personal jurisdiction is

                                   7   reasonable. Picot, 780 F.3d at 1213 n. 2. Accordingly, Vita Water has not made a prima facie case

                                   8   that jurisdiction over Defendants is proper. Defendants’ motion to dismiss is granted on that basis.

                                   9          B.      Jurisdictional Discovery

                                  10          Vita Water requests the opportunity to conduct discovery on the jurisdictional issue. A court

                                  11   may permit jurisdictional discovery “where pertinent facts bearing on the question of jurisdiction

                                  12   are controverted or where a more satisfactory showing of the facts is necessary.” Data Disc, Inc. v.
Northern District of California
 United States District Court




                                  13   Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1285 n. 1 (9th Cir. 1977). Courts in this district have held

                                  14   that “a plaintiff need not establish a prima facie case of personal jurisdiction before it can obtain

                                  15   jurisdictional discovery.” Teras Cargo Transp. (Am.), LLC v. Cal Dive Int’l (Australia) Pty Ltd.,

                                  16   No. 15-cv-03566-JSC, 2015 WL 6089276, at *8 (N.D. Cal. Oct. 16, 2015) (citing cases). A court

                                  17   may grant jurisdictional discovery if the request is based on more than a “hunch that it might yield

                                  18   jurisdictionally relevant facts,” see Boschetto, 539 F.3d at 1020, or more than “bare allegations in

                                  19   the face of specific denials.” See Terracom v. Valley Nat’l Bank, 49 F.3d 555, 562 (9th Cir. 1995)

                                  20   (citation omitted); see also Calix Networks, Inc. v. Wi-Lan, Inc., No. 09-cv-06038-CRB (DMR),

                                  21   2010 WL 3515759, at *4 (N.D. Cal. Sept. 8, 2010) (“[A] plaintiff must present a colorable basis for

                                  22   jurisdiction, or some evidence constituting a lesser showing than a prima facie case.” (quotations

                                  23   omitted)). It is not an abuse of discretion to deny jurisdictional discovery “when it is clear that

                                  24   further discovery would not demonstrate facts sufficient to constitute a basis for jurisdiction.” Wells

                                  25   Fargo & Co. v. Wells Fargo Exp. Co., 556 F.2d 406, 430 n. 24 (9th Cir. 1977).

                                  26          In this case, Vita Water argues that Defendants’ jurisdictional evidence (namely, the Elder

                                  27   declaration) contradicts facts known to Vita Water and that therefore Vita Water should have the

                                  28
                                                                                         15
                                           Case 4:19-cv-07497-DMR Document 33 Filed 07/20/20 Page 16 of 17




                                   1   opportunity to conduct discovery as to those facts. 6 [Docket No. 23 at 7-8.] Vita Water cites four

                                   2   disputed facts. First, Vita Water contests Defendants’ representation that they did not enter into an

                                   3   ongoing relationship and argues that the initial shipment was “the first of many contemplated by the

                                   4   parties.” Id. at 7. The court has already explained why the parties’ hypothetical future transactions

                                   5   are not relevant contacts for the purpose of establishing personal jurisdiction. Second, Vita Water

                                   6   asserts that Defendants knew the bottled water would be shipped to California and introduced Vita

                                   7   Water to a potential shipper. Id. at 7-8. As stated above, Defendants’ knowledge of the shipment’s

                                   8   destination and assistance in securing a shipper do not show that it purposefully availed itself of the

                                   9   privilege of conducting business in California. Third, Vita Water disputes Defendants’ statement

                                  10   that they did not know that the end-customer was in California. However, even if Vita Water is

                                  11   correct that Defendants knew the water would be sold only in California, that knowledge alone

                                  12   would not be sufficient to subject Defendants to personal jurisdiction in this state. Finally, Vita
Northern District of California
 United States District Court




                                  13   Water asserts that Defendants “entered into a distribution relationship with Vita Water, to sell $1

                                  14   million of Defendants’ bottled water in California each year.” Id. at 8. For the reasons explained

                                  15   above, Vita Water’s evidence shows that Defendants completed a one-time transaction with a

                                  16   purchase order and did not commit to continuing obligations with respect to sales in California. In

                                  17   sum, Vita Water’s purported disagreements about the jurisdictional facts have already been

                                  18   addressed by the court, which relied on the evidence submitted by Vita Water. Vita Water does not

                                  19   explain how further discovery into these disputes would shed light on the jurisdictional issues.

                                  20   Under these facts, Vita Water has presented no more than a “hunch” that jurisdictional discovery

                                  21   would uncover jurisdictionally relevant facts.

                                  22           Accordingly, Vita Water’s request to take additional discovery is denied.

                                  23

                                  24
                                       6
                                  25     Vita Water filed an ex parte motion to conduct jurisdictional discovery and to extend its deadline
                                       to oppose the motion to dismiss. [Docket No. 23.] The court denied the request and ordered Vita
                                  26   Water to file an opposition. [Docket No. 25.] The court informed Vita Water that it could include
                                       a request for jurisdictional discovery as part of the opposition and that the court would consider the
                                  27   request when ruling on the motion to dismiss. Id. Vita Water’s opposition does not separately state
                                       the facts and arguments underlying the request and instead incorporates their rejected request by
                                  28   reference. This is improper, as Vita Water should have briefed the issue as part of their opposition.
                                       However, for the sake of expediency, the court will consider Vita Water’s prior filing.
                                                                                          16
                                        Case 4:19-cv-07497-DMR Document 33 Filed 07/20/20 Page 17 of 17




                                   1   IV.    CONCLUSION

                                   2          For the reasons stated above, Defendants’ motion to dismiss under Rule 12(b)(2) is granted.

                                   3   The complaint is dismissed without prejudice to filing in an appropriate forum.
                                                                                                                 ISTRIC
                                   4                                                                        TES D      TC
                                                                                                          TA




                                                                                                                                O
                                                                                                     S




                                                                                                                                 U
                                   5          IT IS SO ORDERED.




                                                                                                    ED




                                                                                                                                  RT
                                                                                                UNIT
                                   6   Dated: July 20, 2020




                                                                                                                                        R NIA
                                   7                                                   ______________________________________
                                                                                                                         u
                                                                                                                 a M. Ry




                                                                                                NO
                                                                                                    Donnage Do
                                                                                                             M.nnRyu




                                                                                                                                        FO
                                   8                                                                 Jud




                                                                                                 RT




                                                                                                                                    LI
                                                                                             United States Magistrate Judge
                                                                                                         ER




                                                                                                    H




                                                                                                                                A
                                                                                                              N                     C
                                   9                                                                                            F
                                                                                                                  D IS T IC T O
                                                                                                                        R
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       17
